       Case 2:16-md-02724-CMR Document 1736 Filed 04/06/21 Page 1 of 20




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    IN RE: GENERIC PHARMACEUTICALS                             MDL 2724
    PRICING ANTITRUST LITIGATION                               16-MD-2724

                                                               HON. CYNTHIA M. RUFE
    THIS DOCUMENT RELATES TO:

    ALL ACTIONS


                        PRETRIAL ORDER NO. 165
    (CASE MANAGEMENT ORDER APPLICABLE TO CERTAIN DEFENDANTS FIRST
           NAMED IN COMPLAINTS FILED AFTER SEPTEMBER 1, 2019)

        AND NOW, this 5th day of April 2021, upon consideration of the attached stipulation of

counsel to govern discovery as to those parties that were first named as Defendants in complaints

filed in the MDL after September 1, 2019 (the “Newly Added Defendants”), 1 it is hereby

ORDERED that the following procedures and deadlines shall be applicable to discovery of

Newly Added Defendants’ custodial files and targeted documents:

     1. DISCOVERY OF NEWLY ADDED DEFENDANTS’ CUSTODIAL FILES: The
        Newly Added Defendants shall produce custodial documents from the files of the Agreed
        Custodians (as that term is defined in PTO 95, ¶ 1.5) as follows:

            a. Search terms shall be established by agreement that has been or will be reached
               by the parties in negotiations, or as ordered by ESI Master Regard if no agreement
               can be reached.

                      i. Such terms shall include, but are not limited to, all drugs named in any
                         complaint as of September 4, 2020; and all Defendants named in any
                         complaint as of September 4, 2020.

            b. Newly Added Defendants shall apply the search terms to the custodial documents
               and may review the identified documents for privilege, but may not withhold
               prior to production any documents based on relevance or responsiveness.



1
         This Order applies to the following Newly Added Defendants: Alvogen, Inc.; Camber Pharmaceuticals,
Inc.; Hikma Labs Inc. (f/k/a Roxane Laboratories, Inc.) and West-Ward Columbus Inc. (f/k/a Boehringer Ingelheim
Roxane Inc.) (collectively, “Roxane”); Jubilant Cadista Pharmaceuticals Inc.; and Torrent Pharma Inc.
Case 2:16-md-02724-CMR Document 1736 Filed 04/06/21 Page 2 of 20




   c. Newly Added Defendants shall have the opportunity to test the search terms
      established pursuant to this Order and to meet and confer in good faith with
      Plaintiffs regarding any disputed search term(s).

   d. Production deadlines:

          i. Tier 1 Agreed Custodians: substantial completion by April 30, 2021,
             except that electronic (e.g., Outlook) calendar entries shall be produced
             subject to ¶ 2.c.i of this Order.

          ii. Tier 2 Agreed Custodians: substantial completion by June 1, 2021.

         iii. Document productions shall proceed on a rolling basis.

         iv. Newly Added Defendants will provide Plaintiffs with monthly production
             status reports, as mutually agreed among the parties, beginning on or
             around April 1, 2021, through June 1, 2021. The production status reports
             shall include: (a) the number of document hits, including families, for the
             search terms established pursuant to ¶ 1.a of this Order; and (b) the total
             number of documents produced.

          v. The foregoing production deadlines are subject to modification only upon
             a showing of good cause.

   e. Privilege log deadlines:

          i. Each Newly Added Defendant shall serve rolling or incremental privilege
             logs for the custodial documents withheld or redacted on the grounds of
             privilege or as attorney work product as of the date the log is served by
             each of the following dates: July 15, 2021; August 16, 2021; September
             15, 2021; October 15, 2021.

          ii. By October 15, 2021, Newly Added Defendants shall produce all
              documents that are partially redacted for privilege that they have redacted
              on grounds of privilege as of that date.

         iii. The parties shall meet and confer in good faith regarding deadlines
              applicable to any supplemental privilege log for documents that may be
              withheld or redacted on grounds of privilege subsequent to the service of
              the logs required by ¶ 1.e.i of this Order.

         iv. A Newly Added Defendant’s privilege logs may omit documents withheld
             on the grounds of privilege if that Newly Added Defendant determines in
             good faith that such documents are not responsive to Plaintiffs’ discovery
             requests. Each Newly Added Defendant that omits such documents from
             its privilege logs shall produce to Plaintiffs, together with its privilege
             logs: (1) a categorical list of the omitted documents’ general subject
             matters sufficient to demonstrate why they are not responsive to Plaintiffs’

                                        2
Case 2:16-md-02724-CMR Document 1736 Filed 04/06/21 Page 3 of 20




             discovery requests, and (2) a report providing the aggregate number of
             such documents and number of pages being withheld on the grounds of
             privilege. Any disputes relating to such lists and/or reports shall be
             resolved pursuant to PTO 163 (or any amended version thereof). Including
             a custodial document on a privilege log shall not constitute a concession
             that a document is responsive to Plaintiffs’ discovery requests nor a
             waiver of the right to argue under applicable rules and Court Orders that a
             document is not responsive to Plaintiffs’ discovery requests.

   f. Confidentiality:

          i. Newly Added Defendants may make “individual,” “provisional,” or
             “blanket” confidentiality designations as set forth below, and their
             production transmittal letters will set forth the manner in which such
             confidentiality designations were made, including sufficient information
             identifying the documents and the manner in which they were designated.

                 1. Individual Designations. A Newly Added Defendant may
                    designate custodial documents as CONFIDENTIAL, HIGHLY
                    CONFIDENTIAL, or OUTSIDE COUNSEL EYES ONLY, as
                    those terms are defined in PTO 53 ¶¶ 1.5–1.7 and 3.2–3.3. The
                    designation of custodial documents as CONFIDENTIAL,
                    HIGHLY CONFIDENTIAL, and/or OUTSIDE COUNSEL EYES
                    ONLY shall be made consistent with the procedures set forth in
                    PTO 53 ¶ 4. The designations for documents designated pursuant
                    to this method are effective upon production and apply going
                    forward, subject to appropriate modification under PTO 53.

                 2. Provisional Designations. A Newly Added Defendant may
                    provisionally designate custodial documents OUTSIDE
                    COUNSEL EYES ONLY for 120 days (“Provisional
                    Designations”). Newly Added Defendants who elect to make
                    Provisional Designations will have 120 days from the applicable
                    substantial completion deadline to make individual confidentiality
                    designations compliant with ¶ 1.f.i.1 of this Order. A Newly
                    Added Defendant will make such designations, if any, by
                    submitting overlays (i.e., images only) to all parties in the MDL.
                    A Newly Added Defendant who fails to make timely PTO
                    53-compliant overlay designations 120 days from the applicable
                    substantial completion deadline shall waive any confidentiality
                    designation as to such production(s) and/or portions thereof and
                    such documents will then become non-confidential but nonetheless
                    (i) shall be used solely for purposes of prosecuting, defending, or
                    attempting to settle any part of this MDL, and (ii) shall be stored
                    and maintained in a secure manner. Any documents provisionally
                    designated as OUTSIDE COUNSEL EYES ONLY and identified


                                      3
Case 2:16-md-02724-CMR Document 1736 Filed 04/06/21 Page 4 of 20




                 for a clawback will retain their OUTSIDE COUNSEL EYES
                 ONLY status until the clawback is resolved.

              3. Blanket Designations. A Newly Added Defendant may make
                 blanket confidentiality designations of custodial documents by
                 designating and stamping such documents OUTSIDE COUNSEL
                 EYES ONLY (“Blanket Designations”). In the event a Newly
                 Added Defendant elects to make Blanket Designations, documents
                 designated OUTSIDE COUNSEL EYES ONLY shall remain so
                 designated/stamped in the MDL, subject to modifications under
                 PTO 53 (or any amended version thereof), other Court Order, or
                 other applicable law. Any Newly Added Defendant who has
                 already produced custodial documents with a confidentiality
                 designation/stamp lesser than OUTSIDE COUNSEL EYES ONLY
                 is permitted – but not required – to produce to all MDL parties an
                 overlay for those productions to re-designate the documents therein
                 as OUTSIDE COUNSEL EYES ONLY, and if such documents are
                 not re-designated, the confidentiality designation lesser than
                 OUTSIDE COUNSEL EYES ONLY shall remain intact.

                     a. Newly Added Defendants electing to make Blanket
                        Designations specifically forego their rights to seek to
                        clawback any and all produced custodial documents on the
                        grounds that the documents contain either “competitively
                        sensitive or trade secret information” or “business
                        information unrelated to the allegations in any MDL
                        pleading.”

                     b. Newly Added Defendants electing to make Blanket
                        Designations retain their rights to seek to clawback any
                        custodial documents on the ground that the documents
                        contain personal or embarrassing information unrelated to
                        any allegation in the MDL.

                     c. Newly Added Defendants electing to make Blanket
                        Designations also consent, under ¶ 5.3(k) of PTO 53, to the
                        disclosure of any custodial documents produced by it to
                        any deponent in the MDL, provided that the deposing party
                        has a good-faith basis to believe that the matters
                        memorialized in the document are relevant to events,
                        transactions, discussions, communications, or data about
                        which the witness is expected to testify or about which the
                        witness may have knowledge. Each Newly Added
                        Defendant retains the right to object to and challenge the
                        disclosure of any document to any deponent in the MDL
                        where it does not believe Plaintiffs have a good-faith basis,
                        as set forth above, for such disclosure.

                                   4
Case 2:16-md-02724-CMR Document 1736 Filed 04/06/21 Page 5 of 20




                                 i. Notwithstanding the agreed-upon or Court-ordered
                                    disclosure to a deponent of any custodial document
                                    produced by a Newly Added Defendant electing to
                                    make Blanket Designations, said document shall
                                    remain designated as OUTSIDE COUNSEL EYES
                                    ONLY for all other purposes in the MDL, subject to
                                    appropriate modification under PTO 53.

          ii. The terms of PTO 53, or any amendment or subsequent Protective Order,
              shall continue to apply to Newly Added Defendants’ produced custodial
              documents, including but not limited to the right of any party to seek a de-
              designation or re-designation of any documents.

         iii. The foregoing procedures regarding confidentiality designations may be
              amended by agreement or Order of the parties, subject to Court approval.

   g. Clawbacks: The following provisions shall govern the issuance of requests for
      clawbacks and objections thereto:

          i. Unless a Newly Added Defendant has waived such a clawback right by
             electing to make Blanket Designations pursuant to this Order, a producing
             Newly Added Defendant may notify Plaintiffs of its intent to claw back a
             produced custodial document (as guided by PTO 70). The deadlines for
             such clawback notices shall be August 31, 2021 for all documents
             produced on or before April 30, 2021, and October 1, 2021 for all
             documents produced thereafter.

                 1. If a Newly Added Defendant does not substantially complete its
                    production of Tier 1 custodial documents by April 30, 2021,
                    Plaintiffs’ deadline to respond to that Newly Added Defendant’s
                    pending or subsequently issued clawback request(s) shall be
                    extended by 7 days plus the number of days after April 30, 2021
                    that such Newly Added Defendant notifies Plaintiffs that its Tier 1
                    custodial production is substantially complete.

                 2. If a Newly Added Defendant does not substantially complete its
                    production of Tier 2 custodial documents by June 1, 2021,
                    Plaintiffs’ deadline to respond to that Newly Added Defendant’s
                    pending or subsequently issued clawback request(s) shall be
                    extended by 7 days plus the number of days after June 1, 2021 that
                    such Newly Added Defendant notifies Plaintiffs that its Tier 2
                    custodial production is substantially complete.

          ii. Plaintiffs shall respond to each clawback request within 75 days, by
              identifying those documents for which they object to the clawback. Any
              document subject to a clawback request that is not objected to within 75
              days may be clawed back by the producing Newly Added Defendant.

                                        5
 Case 2:16-md-02724-CMR Document 1736 Filed 04/06/21 Page 6 of 20




                   1. The parties may meet and confer regarding modifications of these
                      deadlines.

                   2. If Plaintiffs notice a deposition and a producing Newly Added
                      Defendant determines that any documents sent or received by the
                      deponent are subject to a pending clawback request, each such
                      producing Newly Added Defendant shall promptly meet and
                      confer with Plaintiffs to resolve the relevant clawback request(s).
                      Such meet and confer request shall be conducted at least 10 days
                      before the deposition is to commence, shall be copied to the
                      Deposition Coordinators, and shall identify the date of the specific
                      clawback request(s) and the Bates numbers of the documents at
                      issue.

          iii. Any disputes relating to clawback objections shall be resolved pursuant to
               PTO 163 (or any amended version thereof).

          iv. Within 10 days of the date when a Newly Added Defendant produces an
              overlay for any document that is deemed clawed back either by agreement,
              the formal or informal resolution of a dispute, or via the lapse of an
              applicable deadline, the Receiving Party (as that term is defined in PTO
              53, ¶ 1.9) will provide written confirmation to the Producing Party (as that
              term is defined in PTO 53, ¶ 1.10) that the overlay has been applied and
              that any predecessor document has otherwise been returned or destroyed.

           v. The terms of PTO 53, or any amendment or subsequent Protective Order,
              shall continue to apply to Newly Added Defendants’ produced custodial
              documents, including but not limited to the right of any party to claw back
              any inadvertently produced privileged documents.

          vi. The particular interests and circumstances of certain Newly Added
              Defendants may necessitate narrowly tailored, defendant-specific
              amendments to this agreement; in any such case, that Newly Added
              Defendant will separately propose its narrowly tailored, defendant-specific
              amendments.

2. DISCOVERY OF NEWLY ADDED DEFENDANTS’ TARGETED DOCUMENTS:

    a. To assist Newly Added Defendants’ document production obligations under Rule
       34 of the Federal Rules of Civil Procedure, and without limiting the scope of their
       document requests, Plaintiffs specifically identified to the Newly Added
       Defendants certain categories of “targeted” documents—i.e., documents that are
       likely to be maintained in a known and reasonably accessible centralized location.

    b. Subject to any individually negotiated modifications or exceptions, targeted
       documents include, but are not limited to:



                                         6
Case 2:16-md-02724-CMR Document 1736 Filed 04/06/21 Page 7 of 20




          i. Newly Added Defendants’ documents responsive to Plaintiffs’ document
             requests that are regularly maintained in a known location, or in a location
             that is knowable upon reasonable inquiry of those with knowledge about
             Newly Added Defendants’ document management systems, departmental
             practices with respect to filing documents, and similar information, such
             that they do not require search terms. Such documents, which have
             previously been referred to as “go get” documents, may be found in
             custodial or non-custodial sources and include but are not limited to: e.g.
             calendars, travel and expense records, telephone records, board of
             directors’ materials, forecasts, strategic sales databases, financial
             statements, accounting documents.

          ii. Newly Added Defendants’ documents relevant to class certification,
              experts, and other economic or data-related issues, which may or may not
              require targeted search terms; and

         iii. Additional targeted search terms based on review of documents and
              samples.

   c. The parties have agreed on the following deadlines for substantial completion of
      production of Newly Added Defendants’ targeted documents under ¶ 2.b.i of this
      Order (subject to any individually negotiated deadline(s) or exceptions mutually
      agreed among Plaintiffs and any Newly Added Defendant):

          i. April 30, 2021:

                 1. For Tier 1 Agreed Custodians, Newly Added Defendants’
                    electronic (e.g., Outlook) calendar entries that are captured by the
                    search terms established pursuant to ¶ 1.a, above and do not have
                    attachments;

                 2. Newly Added Defendants’ non-electronic calendar entries (e.g.,
                    desk calendars), to the extent they may be located pursuant to a
                    reasonable search of readily accessible custodial or non-custodial
                    files;

                 3. Any documents responsive to Request No. 5 of Plaintiffs’
                    Amended First Set of Requests for Production of Documents to
                    Defendants (the “RFPs”); and

                 4. Any documents concerning competitor information responsive to
                    Requests No. 40 and 41 of the RFPs.

          ii. June 1, 2021: Any additional targeted documents, including any
              additional electronic (e.g., Outlook) calendar entries not produced by the
              April 30, 2021 deadline.



                                        7
Case 2:16-md-02724-CMR Document 1736 Filed 04/06/21 Page 8 of 20




         iii. The parties shall meet and confer in good faith regarding deadlines and
              procedures applicable to discovery of Newly Added Defendants’
              transaction-level sales data and cost information.

   d. Privilege log deadlines: Any targeted documents withheld or redacted for
      privilege shall be included on the Newly Added Defendants’ first rolling privilege
      log, which, pursuant to ¶ 1.e.i of this Order, shall be due on July 15, 2021.

   e. Confidentiality: The deadlines and procedures that are set forth in ¶ 1.f of this
      Order shall apply to confidentiality designations of targeted documents.

   f. Clawbacks: The deadlines and procedures that are set forth in ¶ 1.g of this Order
      shall apply to clawbacks of electronic (e.g., Outlook) calendar entries produced
      pursuant to ¶ 2.c of this Order, except that:

           i. If a Newly Added Defendant does not substantially complete its
              production of the categories of targeted documents due by April 30, 2021,
              Plaintiffs’ deadline to respond to that Newly Added Defendant’s pending
              or subsequently issued clawback request(s) shall be extended by 7 days
              plus the number of days after April 30, 2021 that such Newly Added
              Defendant notifies Plaintiffs that its production of such documents is
              substantially complete.

          ii. If a Newly Added Defendant does not substantially complete its
              production of the categories of targeted documents due by June 1, 2021,
              Plaintiffs’ deadline to respond to that Newly Added Defendant’s pending
              or subsequently issued clawback request(s) shall be extended by 7 days
              plus the number of days after June 1, 2021 that such Newly Added
              Defendant notifies Plaintiffs that its production of such documents is
              substantially complete.

   g. The parties have agreed on the following deadlines for substantial completion of
      production of Newly Added Defendants’ targeted documents under ¶¶ 2.b.ii and
      2.b.iii of this Order (subject to any individually negotiated deadline(s) or
      exceptions mutually agreed among Plaintiffs and any Newly Added Defendant):

           i. Within 10 days of receiving a request pursuant to ¶¶ 2.b.ii or 2.b.iii
              seeking supplemental documents pursuant to an existing document
              request, Newly Added Defendants shall either agree to produce responsive
              documents or request a meet and confer with the requesting party. Insofar
              as Plaintiffs make a new request for documents not within the scope of
              existing document requests, such requests will be made and responded to
              in conformance with Federal Rule of Civil Procedure 34.

          ii. Plaintiffs shall make any requests pursuant to ¶¶ 2.b.ii or 2.b.iii by August
              2, 2021. Any dispute arising out of these requests shall be brought to the


                                        8
       Case 2:16-md-02724-CMR Document 1736 Filed 04/06/21 Page 9 of 20




                          Special Masters via simultaneous letter briefs on or before September 2,
                          2021.

                    iii. If a Newly Added Defendant does not substantially complete its
                         production of custodial documents by June 1, 2021, the deadlines set forth
                         in ¶¶ 2.g.i. and 2.g.ii shall be extended by 7 days plus the number of days
                         after June 1, 2021 that such Newly Added Defendant notifies Plaintiffs
                         that its custodial production is complete. 2

                     iv. Production of documents pursuant to this ¶ 2.g shall be made within 30
                         days of the parties’ agreement or an Order of the Court granting a motion
                         to compel.



    3. PRIVILEGE LOG REQUIREMENTS

             a. The rolling privilege logs required by ¶ 1.e.i of this Order shall be consistent with
                the requirements of the ESI Protocol (PTO 95), subject to the following
                exceptions:

                      i. Notwithstanding § 12 of PTO 95, the Newly Added Defendants need not
                         include redaction legends indicating the reason for redaction, except
                         redactions of SPII shall indicate a legend indicating the reason for the
                         redaction.

                     ii. Notwithstanding § 12 of PTO 95, the Newly Added Defendants need not
                         indicate on a placeholder document the reason a family member is being
                         withheld, except a placeholder document shall indicate the reason if a
                         document is being withheld on the grounds of SPII.



        It is so ORDERED.

                                                             BY THE COURT:

                                                              /s/ Cynthia M. Rufe

                                                             ____________________________
                                                             CYNTHIA M. RUFE, J.




2
 Newly Added Defendants shall not withhold consent to any reasonable requests for additional extensions of these
deadlines in the event Newly Added Defendants do not meet the June 1, 2021 substantial completion deadline.

                                                        9
       Case 2:16-md-02724-CMR Document 1736 Filed 04/06/21 Page 10 of 20




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    IN RE: GENERIC PHARMACEUTICALS                             MDL 2724
    PRICING ANTITRUST LITIGATION                               16-MD-2724


    THIS DOCUMENT RELATES TO:
                                                               HON. CYNTHIA M. RUFE
    ALL ACTIONS


    JOINT STIPULATION TO ESTABLISH CERTAIN DEADLINES AND PROCEDURES
      APPLICABLE TO DISCOVERY OF CERTAIN DEFENDANTS FIRST NAMED IN
                 COMPLAINTS FILED AFTER SEPTEMBER 1, 2019

        WHEREAS the Court entered a Case Management Order and Discovery Schedule on

October 24, 2019 (Pretrial Order No. 105, ECF 1135) setting forth certain deadlines for the

management of and discovery schedule for cases pending in the MDL as of September 1, 2019,

which was later amended by Pretrial Order No. 110 (ECF 1179), Pretrial Order No. 123 (ECF

1363), Pretrial Order No. 137 (ECF 1512), and Pretrial Order No. 138 (ECF 1513) (collectively,

the “CMO”);

        WHEREAS certain parties were first named as Defendants in complaints filed in the

MDL after September 1, 2019 (each a “Newly Added Defendant,” and, collectively, the “Newly

Added Defendants”),1 and to which the CMO expressly does not apply;

        WHEREAS Plaintiffs and Newly Added Defendants have engaged in extensive, good

faith negotiations to establish certain deadlines and procedures applicable to discovery of Newly

Added Defendants’ custodial files and targeted documents, as set forth in the agreement below;




1
        Newly Added Defendants joining this Stipulation are: Alvogen, Inc.; Camber Pharmaceuticals, Inc.;
Hikma Labs Inc. (f/k/a Roxane Laboratories, Inc.) and West-Ward Columbus Inc. (f/k/a Boehringer Ingelheim
Roxane Inc.) (collectively, “Roxane”); Jubilant Cadista Pharmaceuticals Inc.; and Torrent Pharma Inc.
      Case 2:16-md-02724-CMR Document 1736 Filed 04/06/21 Page 11 of 20




       WHEREAS Plaintiffs and Newly Added Defendants continue to meet and confer in

good faith regarding deadlines and procedures applicable to discovery of Newly Added

Defendants’ transaction-level sales data and cost information;

       NOW, THEREFORE, it is jointly stipulated and agreed by and among Plaintiffs and

Newly Added Defendants, through their undersigned counsel, that the following procedures and

deadlines shall be applicable to discovery of Newly Added Defendants’ custodial files and

targeted documents:

   1. DISCOVERY OF NEWLY ADDED DEFENDANTS’ CUSTODIAL FILES: The
      Newly Added Defendants shall produce custodial documents from the files of the Agreed
      Custodians (as that term is defined in PTO 95, ¶ 1.5) as follows:

           a. Search terms shall be established by agreement that has been or will be reached
              by the parties in negotiations, or as ordered by ESI Master Regard if no agreement
              can be reached.

                   i. Such terms shall include, but are not limited to, all drugs named in any
                      complaint as of September 4, 2020; and all Defendants named in any
                      complaint as of September 4, 2020.

           b. Newly Added Defendants shall apply the search terms to the custodial documents
              and may review the identified documents for privilege, but may not withhold
              prior to production any documents based on relevance or responsiveness.

           c. Newly Added Defendants shall have the opportunity to test the search terms
              established pursuant to this Stipulation and to meet and confer in good faith with
              Plaintiffs regarding any disputed search term(s).

           d. Production deadlines:

                   i. Tier 1 Agreed Custodians: substantial completion by April 30, 2021,
                      except that electronic (e.g., Outlook) calendar entries shall be produced
                      subject to ¶ 2.c.i of this Stipulation.

                  ii. Tier 2 Agreed Custodians: substantial completion by June 1, 2021.

                 iii. Document productions shall proceed on a rolling basis.

                  iv. Newly Added Defendants will provide Plaintiffs with monthly production
                      status reports, as mutually agreed among the parties, beginning on or
                      around April 1, 2021, through June 1, 2021. The production status reports
                      shall include: (a) the number of document hits, including families, for the

                                                2
Case 2:16-md-02724-CMR Document 1736 Filed 04/06/21 Page 12 of 20




              search terms established pursuant to ¶ 1.a of this Stipulation; and (b) the
              total number of documents produced.

          v. The foregoing production deadlines are subject to modification only upon
             a showing of good cause.

   e. Privilege log deadlines:

          i. Each Newly Added Defendant shall serve rolling or incremental privilege
             logs for the custodial documents withheld or redacted on the grounds of
             privilege or as attorney work product as of the date the log is served by
             each of the following dates: July 15, 2021; August 16, 2021; September
             15, 2021; October 15, 2021.

          ii. By October 15, 2021, Newly Added Defendants shall produce all
              documents that are partially redacted for privilege that they have redacted
              on grounds of privilege as of that date.

         iii. The parties shall meet and confer in good faith regarding deadlines
              applicable to any supplemental privilege log for documents that may be
              withheld or redacted on grounds of privilege subsequent to the service of
              the logs required by ¶ 1.e.i of this Stipulation.

         iv. A Newly Added Defendant’s privilege logs may omit documents withheld
             on the grounds of privilege if that Newly Added Defendant determines in
             good faith that such documents are not responsive to Plaintiffs’ discovery
             requests. Each Newly Added Defendant that omits such documents from
             its privilege logs shall produce to Plaintiffs, together with its privilege
             logs: (1) a categorical list of the omitted documents’ general subject
             matters sufficient to demonstrate why they are not responsive to Plaintiffs’
             discovery requests, and (2) a report providing the aggregate number of
             such documents and number of pages being withheld on the grounds of
             privilege. Any disputes relating to such lists and/or reports shall be
             resolved pursuant to PTO 163 (or any amended version thereof). Including
             a custodial document on a privilege log shall not constitute a concession
             that a document is responsive to Plaintiffs’ discovery requests nor a
             waiver of the right to argue under applicable rules and Court Orders that a
             document is not responsive to Plaintiffs’ discovery requests.

   f. Confidentiality:

          i. Newly Added Defendants may make “individual,” “provisional,” or
             “blanket” confidentiality designations as set forth below, and their
             production transmittal letters will set forth the manner in which such
             confidentiality designations were made, including sufficient information
             identifying the documents and the manner in which they were designated.



                                        3
Case 2:16-md-02724-CMR Document 1736 Filed 04/06/21 Page 13 of 20




               1. Individual Designations. A Newly Added Defendant may
                  designate custodial documents as CONFIDENTIAL, HIGHLY
                  CONFIDENTIAL, or OUTSIDE COUNSEL EYES ONLY, as
                  those terms are defined in PTO 53 ¶¶ 1.5–1.7 and 3.2–3.3. The
                  designation of custodial documents as CONFIDENTIAL,
                  HIGHLY CONFIDENTIAL, and/or OUTSIDE COUNSEL EYES
                  ONLY shall be made consistent with the procedures set forth in
                  PTO 53 ¶ 4. The designations for documents designated pursuant
                  to this method are effective upon production and apply going
                  forward, subject to appropriate modification under PTO 53.

               2. Provisional Designations. A Newly Added Defendant may
                  provisionally designate custodial documents OUTSIDE
                  COUNSEL EYES ONLY for 120 days (“Provisional
                  Designations”). Newly Added Defendants who elect to make
                  Provisional Designations will have 120 days from the applicable
                  substantial completion deadline to make individual confidentiality
                  designations compliant with ¶ 1.f.i.1 of this Stipulation. A Newly
                  Added Defendant will make such designations, if any, by
                  submitting overlays (i.e., images only) to all parties in the MDL.
                  A Newly Added Defendant who fails to make timely PTO
                  53-compliant overlay designations 120 days from the applicable
                  substantial completion deadline shall waive any confidentiality
                  designation as to such production(s) and/or portions thereof and
                  such documents will then become non-confidential but nonetheless
                  (i) shall be used solely for purposes of prosecuting, defending, or
                  attempting to settle any part of this MDL, and (ii) shall be stored
                  and maintained in a secure manner. Any documents provisionally
                  designated as OUTSIDE COUNSEL EYES ONLY and identified
                  for a clawback will retain their OUTSIDE COUNSEL EYES
                  ONLY status until the clawback is resolved.

               3. Blanket Designations. A Newly Added Defendant may make
                  blanket confidentiality designations of custodial documents by
                  designating and stamping such documents OUTSIDE COUNSEL
                  EYES ONLY (“Blanket Designations”). In the event a Newly
                  Added Defendant elects to make Blanket Designations, documents
                  designated OUTSIDE COUNSEL EYES ONLY shall remain so
                  designated/stamped in the MDL, subject to modifications under
                  PTO 53 (or any amended version thereof), other Court Order, or
                  other applicable law. Any Newly Added Defendant who has
                  already produced custodial documents with a confidentiality
                  designation/stamp lesser than OUTSIDE COUNSEL EYES ONLY
                  is permitted – but not required – to produce to all MDL parties an
                  overlay for those productions to re-designate the documents therein
                  as OUTSIDE COUNSEL EYES ONLY, and if such documents are

                                    4
Case 2:16-md-02724-CMR Document 1736 Filed 04/06/21 Page 14 of 20




                    not re-designated, the confidentiality designation lesser than
                    OUTSIDE COUNSEL EYES ONLY shall remain intact.

                        a. Newly Added Defendants electing to make Blanket
                           Designations specifically forego their rights to seek to
                           clawback any and all produced custodial documents on the
                           grounds that the documents contain either “competitively
                           sensitive or trade secret information” or “business
                           information unrelated to the allegations in any MDL
                           pleading.”

                        b. Newly Added Defendants electing to make Blanket
                           Designations retain their rights to seek to clawback any
                           custodial documents on the ground that the documents
                           contain personal or embarrassing information unrelated to
                           any allegation in the MDL.

                        c. Newly Added Defendants electing to make Blanket
                           Designations also consent, under ¶ 5.3(k) of PTO 53, to the
                           disclosure of any custodial documents produced by it to
                           any deponent in the MDL, provided that the deposing party
                           has a good-faith basis to believe that the matters
                           memorialized in the document are relevant to events,
                           transactions, discussions, communications, or data about
                           which the witness is expected to testify or about which the
                           witness may have knowledge. Each Newly Added
                           Defendant retains the right to object to and challenge the
                           disclosure of any document to any deponent in the MDL
                           where it does not believe Plaintiffs have a good-faith basis,
                           as set forth above, for such disclosure.

                                i. Notwithstanding the agreed-upon or Court-ordered
                                   disclosure to a deponent of any custodial document
                                   produced by a Newly Added Defendant electing to
                                   make Blanket Designations, said document shall
                                   remain designated as OUTSIDE COUNSEL EYES
                                   ONLY for all other purposes in the MDL, subject to
                                   appropriate modification under PTO 53.

         ii. The terms of PTO 53, or any amendment or subsequent Protective Order,
             shall continue to apply to Newly Added Defendants’ produced custodial
             documents, including but not limited to the right of any party to seek a de-
             designation or re-designation of any documents.

         iii. The foregoing procedures regarding confidentiality designations may be
              amended by agreement or stipulation of the parties, subject to Court
              approval.

                                       5
Case 2:16-md-02724-CMR Document 1736 Filed 04/06/21 Page 15 of 20




   g. Clawbacks: The following provisions shall govern the issuance of requests for
      clawbacks and objections thereto:

          i. Unless a Newly Added Defendant has waived such a clawback right by
             electing to make Blanket Designations pursuant to this Stipulation, a
             producing Newly Added Defendant may notify Plaintiffs of its intent to
             claw back a produced custodial document (as guided by PTO 70). The
             deadlines for such clawback notices shall be August 31, 2021 for all
             documents produced on or before April 30, 2021, and October 1, 2021 for
             all documents produced thereafter.

                 1. If a Newly Added Defendant does not substantially complete its
                    production of Tier 1 custodial documents by April 30, 2021,
                    Plaintiffs’ deadline to respond to that Newly Added Defendant’s
                    pending or subsequently issued clawback request(s) shall be
                    extended by 7 days plus the number of days after April 30, 2021
                    that such Newly Added Defendant notifies Plaintiffs that its Tier 1
                    custodial production is substantially complete.

                 2. If a Newly Added Defendant does not substantially complete its
                    production of Tier 2 custodial documents by June 1, 2021,
                    Plaintiffs’ deadline to respond to that Newly Added Defendant’s
                    pending or subsequently issued clawback request(s) shall be
                    extended by 7 days plus the number of days after June 1, 2021 that
                    such Newly Added Defendant notifies Plaintiffs that its Tier 2
                    custodial production is substantially complete.

          ii. Plaintiffs shall respond to each clawback request within 75 days, by
              identifying those documents for which they object to the clawback. Any
              document subject to a clawback request that is not objected to within 75
              days may be clawed back by the producing Newly Added Defendant.

                 1. The parties may meet and confer regarding modifications of these
                    deadlines.

                 2. If Plaintiffs notice a deposition and a producing Newly Added
                    Defendant determines that any documents sent or received by the
                    deponent are subject to a pending clawback request, each such
                    producing Newly Added Defendant shall promptly meet and
                    confer with Plaintiffs to resolve the relevant clawback request(s).
                    Such meet and confer request shall be conducted at least 10 days
                    before the deposition is to commence, shall be copied to the
                    Deposition Coordinators, and shall identify the date of the specific
                    clawback request(s) and the Bates numbers of the documents at
                    issue.



                                       6
 Case 2:16-md-02724-CMR Document 1736 Filed 04/06/21 Page 16 of 20




          iii. Any disputes relating to clawback objections shall be resolved pursuant to
               PTO 163 (or any amended version thereof).

          iv. Within 10 days of the date when a Newly Added Defendant produces an
              overlay for any document that is deemed clawed back either by agreement,
              the formal or informal resolution of a dispute, or via the lapse of an
              applicable deadline, the Receiving Party (as that term is defined in PTO
              53, ¶ 1.9) will provide written confirmation to the Producing Party (as that
              term is defined in PTO 53, ¶ 1.10) that the overlay has been applied and
              that any predecessor document has otherwise been returned or destroyed.

           v. The terms of PTO 53, or any amendment or subsequent Protective Order,
              shall continue to apply to Newly Added Defendants’ produced custodial
              documents, including but not limited to the right of any party to claw back
              any inadvertently produced privileged documents.

          vi. The particular interests and circumstances of certain Newly Added
              Defendants may necessitate narrowly tailored, defendant-specific
              amendments to this agreement; in any such case, that Newly Added
              Defendant will separately propose its narrowly tailored, defendant-specific
              amendments.

2. DISCOVERY OF NEWLY ADDED DEFENDANTS’ TARGETED DOCUMENTS:

    a. To assist Newly Added Defendants’ document production obligations under Rule
       34 of the Federal Rules of Civil Procedure, and without limiting the scope of their
       document requests, Plaintiffs specifically identified to the Newly Added
       Defendants certain categories of “targeted” documents—i.e., documents that are
       likely to be maintained in a known and reasonably accessible centralized location.

    b. Subject to any individually negotiated modifications or exceptions, targeted
       documents include, but are not limited to:

            i. Newly Added Defendants’ documents responsive to Plaintiffs’ document
               requests that are regularly maintained in a known location, or in a location
               that is knowable upon reasonable inquiry of those with knowledge about
               Newly Added Defendants’ document management systems, departmental
               practices with respect to filing documents, and similar information, such
               that they do not require search terms. Such documents, which have
               previously been referred to as “go get” documents, may be found in
               custodial or non-custodial sources and include but are not limited to: e.g.
               calendars, travel and expense records, telephone records, board of
               directors’ materials, forecasts, strategic sales databases, financial
               statements, accounting documents.

           ii. Newly Added Defendants’ documents relevant to class certification,
               experts, and other economic or data-related issues, which may or may not
               require targeted search terms; and
                                         7
Case 2:16-md-02724-CMR Document 1736 Filed 04/06/21 Page 17 of 20




         iii. Additional targeted search terms based on review of documents and
              samples.

   c. The parties have agreed on the following deadlines for substantial completion of
      production of Newly Added Defendants’ targeted documents under ¶ 2.b.i of this
      Stipulation (subject to any individually negotiated deadline(s) or exceptions
      mutually agreed among Plaintiffs and any Newly Added Defendant):

           i. April 30, 2021:

                  1. For Tier 1 Agreed Custodians, Newly Added Defendants’
                     electronic (e.g., Outlook) calendar entries that are captured by the
                     search terms established pursuant to ¶ 1.a, above and do not have
                     attachments;

                  2. Newly Added Defendants’ non-electronic calendar entries (e.g.,
                     desk calendars), to the extent they may be located pursuant to a
                     reasonable search of readily accessible custodial or non-custodial
                     files;

                  3. Any documents responsive to Request No. 5 of Plaintiffs’
                     Amended First Set of Requests for Production of Documents to
                     Defendants (the “RFPs”); and

                  4. Any documents concerning competitor information responsive to
                     Requests No. 40 and 41 of the RFPs.

          ii. June 1, 2021: Any additional targeted documents, including any
              additional electronic (e.g., Outlook) calendar entries not produced by the
              April 30, 2021 deadline.

         iii. The parties shall meet and confer in good faith regarding deadlines and
              procedures applicable to discovery of Newly Added Defendants’
              transaction-level sales data and cost information.

   d. Privilege log deadlines: Any targeted documents withheld or redacted for
      privilege shall be included on the Newly Added Defendants’ first rolling privilege
      log, which, pursuant to ¶ 1.e.i of this Stipulation, shall be due on July 15, 2021.

   e. Confidentiality: The deadlines and procedures that are set forth in ¶ 1.f of this
      Stipulation shall apply to confidentiality designations of targeted documents.

   f. Clawbacks: The deadlines and procedures that are set forth in ¶ 1.g of this
      Stipulation shall apply to clawbacks of electronic (e.g., Outlook) calendar entries
      produced pursuant to ¶ 2.c of this Stipulation, except that:

           i. If a Newly Added Defendant does not substantially complete its
              production of the categories of targeted documents due by April 30, 2021,

                                         8
       Case 2:16-md-02724-CMR Document 1736 Filed 04/06/21 Page 18 of 20




                          Plaintiffs’ deadline to respond to that Newly Added Defendant’s pending
                          or subsequently issued clawback request(s) shall be extended by 7 days
                          plus the number of days after April 30, 2021 that such Newly Added
                          Defendant notifies Plaintiffs that its production of such documents is
                          substantially complete.

                     ii. If a Newly Added Defendant does not substantially complete its
                         production of the categories of targeted documents due by June 1, 2021,
                         Plaintiffs’ deadline to respond to that Newly Added Defendant’s pending
                         or subsequently issued clawback request(s) shall be extended by 7 days
                         plus the number of days after June 1, 2021 that such Newly Added
                         Defendant notifies Plaintiffs that its production of such documents is
                         substantially complete.

             g. The parties have agreed on the following deadlines for substantial completion of
                production of Newly Added Defendants’ targeted documents under ¶¶ 2.b.ii and
                2.b.iii of this Stipulation (subject to any individually negotiated deadline(s) or
                exceptions mutually agreed among Plaintiffs and any Newly Added Defendant):

                      i. Within 10 days of receiving a request pursuant to ¶¶ 2.b.ii or 2.b.iii
                         seeking supplemental documents pursuant to an existing document
                         request, Newly Added Defendants shall either agree to produce responsive
                         documents or request a meet and confer with the requesting party. Insofar
                         as Plaintiffs make a new request for documents not within the scope of
                         existing document requests, such requests will be made and responded to
                         in conformance with Federal Rule of Civil Procedure 34.

                     ii. Plaintiffs shall make any requests pursuant to ¶¶ 2.b.ii or 2.b.iii by August
                         2, 2021. Any dispute arising out of these requests shall be brought to the
                         Special Masters via simultaneous letter briefs on or before September 2,
                         2021.

                    iii. If a Newly Added Defendant does not substantially complete its
                         production of custodial documents by June 1, 2021, the deadlines set forth
                         in ¶¶ 2.g.i. and 2.g.ii shall be extended by 7 days plus the number of days
                         after June 1, 2021 that such Newly Added Defendant notifies Plaintiffs
                         that its custodial production is complete.2

                     iv. Production of documents pursuant to this ¶ 2.g shall be made within 30
                         days of the parties’ agreement or an Order of the Court granting a motion
                         to compel.




2
 Newly Added Defendants shall not withhold consent to any reasonable requests for additional extensions of these
deadlines in the event Newly Added Defendants do not meet the June 1, 2021 substantial completion deadline.

                                                        9
     Case 2:16-md-02724-CMR Document 1736 Filed 04/06/21 Page 19 of 20




   3. PRIVILEGE LOG REQUIREMENTS

          a. The rolling privilege logs required by ¶ 1.e.i of this Stipulation shall be consistent
             with the requirements of the ESI Protocol (PTO 95), subject to the following
             exceptions:

                  i. Notwithstanding § 12 of PTO 95, the Newly Added Defendants need not
                     include redaction legends indicating the reason for redaction, except
                     redactions of SPII shall indicate a legend indicating the reason for the
                     redaction.

                 ii. Notwithstanding § 12 of PTO 95, the Newly Added Defendants need not
                     indicate on a placeholder document the reason a family member is being
                     withheld, except a placeholder document shall indicate the reason if a
                     document is being withheld on the grounds of SPII.



Dated: March 31, 2021


 /s/ Roberta D. Liebenberg                             /s/ Dianne M. Nast
 Roberta D. Liebenberg                                 Dianne M. Nast
 FINE, KAPLAN AND BLACK, R.P.C.                        NASTLAW LLC
 One South Broad Street, 23rd Floor                    1101 Market Street, Suite 2801
 Philadelphia, PA 19107                                Philadelphia, PA 19107
 215-567-6565                                          215-923-9300
 rliebenberg@finekaplan.com                            dnast@nastlaw.com

 Liaison and Lead Counsel for the End-Payer            Liaison and Lead Counsel for the Direct
 Plaintiffs                                            Purchaser Plaintiffs

 /s/ W. Joseph Nielsen                                 /s/ William J. Blechman
 W. Joseph Nielsen                                     William J. Blechman
 Assistant Attorney General                            KENNY NACHWALTER, P.A.
 55 Elm Street                                         1441 Brickell Avenue
 P.O. Box 120                                          Suite 1100
 Hartford, CT 06141-0120                               Miami, Florida 33131
 Tel: (860)808-5040                                    Tel: (305) 373-1000
 Fax: (860)808-5033                                    Fax: (305) 372-1861
 Joseph.Nielsen@ct.gov                                 E-mail: wblechman@knpa.com

 Liaison Counsel for the States                        Liaison Counsel for Direct Action Plaintiffs and
                                                       Counsel for the Kroger Direct Action Plaintiffs




                                               10
    Case 2:16-md-02724-CMR Document 1736 Filed 04/06/21 Page 20 of 20




/s/ Craig M. Reiser                             /s/ Adam Hemlock
Michael L. Keeley                               Adam Hemlock
Rachel J. Adcox                                 WEIL, GOTSHAL & MANGES LLP
AXINN, VELTROP & HARKRIDER LLP                  767 Fifth Avenue
950 F Street, NW                                New York, NY 10153
Washington, DC 20004                            Tel: (212) 310-8000
Tel: (202) 912-4700                             Fax: (212) 310-8007
Fax: (202) 912-4701                             adam.hemlock@weil.com
mkeeley@axinn.com
radcox@axinn.com                                Counsel for Defendant Torrent Pharma Inc.

Edward M. Mathias                               /s/ Heather P. Lamberg
AXINN, VELTROP & HARKRIDER LLP                  Heather P. Lamberg
90 State House Square                           Keith R. Palfin
Hartford, CT 06013                              WINSTON & STRAWN LLP
Tel: (860) 275-8112                             1901 L Street, NW
Fax: (860) 275-8101                             Washington, D.C. 20036
tmathias@axinn.com                              Tel: (202) 282-5000
                                                Fax: (202) 282-5100
Craig M. Reiser                                 hlamberg@winston.com
AXINN, VELTROP & HARKRIDER LLP                  kpalfin@winston.com
114 West 47th Street
New York, NY 10036                              Counsel for Defendant Camber
Tel: (212) 728-2218                             Pharmaceuticals, Inc.
Fax: (212) 261-5654
creiser@axinn.com                               /s/ Jeremy A. Rist
                                                Jeremy A. Rist
Counsel for Defendant Alvogen, Inc.             BLANK ROME LLP
                                                One Logan Square
/s/ Michael J. Hartman                          130 North 18th Street
Jan P. Levine                                   Philadelphia, PA 19103
Robin P. Sumner                                 Tel: (215) 569-5361
Michael J. Hartman                              Fax: (215) 832-5361
TROUTMAN PEPPER HAMILTON                        Rist@BlankRome.com
SANDERS LLP
3000 Two Logan Square                           Lisa M. Kaas (pro hac vice)
18th and Arch Streets                           BLANK ROME LLP
Philadelphia, PA 19103-2799                     1825 Eye Street NW
Tel: (215) 981-4000                             Washington, DC 20006
Fax: (215) 981-4750                             Tel: (202) 420-2200
                                                Fax: (202) 420-2201
Counsel for Defendants Hikma Labs Inc. (f/k/a   LKaas@BlankRome.com
Roxane Laboratories, Inc.) and West-Ward
Columbus Inc (f/k/a Boehringer Ingelheim Roxane Counsel for Defendant Jubilant Cadista
Inc.)                                           Pharmaceuticals Inc.




                                          11
